Title: To Benjamin Franklin from the Vicomte de Flavigny, 23 December 1778
From: Flavigny, Gratien-Jean-Baptiste-Louis, vicomte de
To: Franklin, Benjamin


Monsieur
Paris Rue de Touraîne St. cosme fauxbourg st. ger-main le 23. xbr. 1778.
L’amitié dont vous honorés Madame de Flavigny et moi; m’engage à me confier en vos bontés, j’espere que cette lettre ne sera que pour vous seul et que vous la déchirerés ou bruleré aussitot sa lecture.
Ma position et vos vertus m’engage dans la plus parfaite confiance: Malade depuis quatre ans, ayant plus que jamais besoin de secours, Je manque dans ce moment du plus étroit necessaire et si vous pouvés m’obliger vous me rendés le plus grand service que je puisse espérer.
J’ai besoin, Monsieur, de douze cent livres ou de cinquante Louis: et vous achettés du vin pour la consommation de votre Maison. Si vous vouliés me préter aujourd’huy Je suppose ces cinquante Louis Je vous fournirois sous quinze jours 1200. Bouteilles en cinq tonneaux d’excellent vin pour M’acquiter, propre à Boire au Mois de Septembre prochain de Mon crû et qu’un Marchand de vin ne vous fourniroit pas pour 1800 l.t.
Je vous donnerois donc, Monsieur, a vingt sols la Bouteille du vin que vous Payeriés trente chés le Marchand: si le vin arrivé à Passy ne vous convenoit point Je le Reprenderois en m’acquitant avec vous auparavant.
Ainsi Mon Bon Papa, notre Respectable ami Vous pouvés dans le moment présent Rendre à votre Euridice et à moi le plus grand service, dans ma maladie et dans mes besoins; et vous procurer à vous du vin bien franc, Bien naturel, Bon et a Meilleur Marché que tous les Marchands. J’espere que quand une fois Je vous en aurai vendû, vous n’en Prendrés Jamais ailleurs—
Faites nous la grace de venir nous voir et d’agréer nos hommages.

Je suis avec un Respect infini Monsieur Votre tres humble et tres obeissant serviteur
FLAVIGNY
 
Notation: flavigny 23. Xbre. 1778.
